                                UNITED STATES DISTRICT COURT
1
                                        DISTRICT OF NEVADA
2

3    SWITCH, LTD.,                                    )
                                                      )
4
                          Plaintiff,                  )        Case No.: 2:19-cv-00631-GMN-NJK
5          vs.                                        )
                                                      )                     ORDER
6    UPTIME INSTITUTE, LLC; and UPTIME                )
     INSTITUTE PROFESSIONAL SERVICES,                 )
7
     LLC,                                             )
8
                                                      )
                          Defendants.                 )
9                                                     )

10          Pending before the Court is the Partial Motion to Dismiss (“Motion to Dismiss”), (ECF
11   No. 19), filed by Defendants Uptime Institute, LLC (“Uptime”) and Uptime Institute
12   Professional Services, LLC (“Uptime IPS”) (collectively, “Defendants”). Plaintiff Switch, Ltd.
13   (“Plaintiff”) filed a Response, (ECF No. 30), and Defendants filed a Reply, (ECF No. 31). For
14   the reasons discussed below, the Partial Motion to Dismiss is GRANTED in part and
15   DENIED in part.
16   I.     BACKGROUND
17          This case arises from Defendants’ allegedly fraudulent representations in connection
18   with their data center certification business. Defendant Uptime, through its affiliate Defendant
19   Uptime IPS, offers data center certification services. (First Am. Compl. (“FAC”) ¶¶ 22–23,
20   ECF No. 15). Defendants employ an allegedly proprietary four-“tier” classification standard to
21   certify the quality of the design, construction, and/or operations of their customers’ data
22   centers. (Id. ¶¶ 23–27). The United States Patent and Trademark Office (“USPTO”) awarded
23   Defendants federal service mark registrations for the “tiers” of certification that Defendants
24

25



                                                Page 1 of 13
1    issue to their customers.1 (Id. ¶¶ 15, 54–55, 71–77). Defendants represent that their

2    certifications provide substantial value. (Id. ¶¶ 28–30, 33).

3            Plaintiff is a corporation that primarily designs, constructs, and operates data centers.

4    (Id. ¶ 16). Based on Defendants’ representations, Plaintiff paid Defendants over $225,000 to

5    certify its SuperNap 8 Data Center’s operations and over $260,000 to certify its SuperNap 9

6    Data Center’s design, facility, and operations. (Id. ¶¶ 34–38). Despite receiving Defendants’

7    highest “Tier IV” design, “Tier IV” facility, and “Tier IV Gold” certifications, Plaintiff alleges

8    that the certifications have provided little value because Defendants’ classification system

9    misleads consumers shopping for data center services. (Id. ¶¶ 39–53).

10           Plaintiff argues that Defendants’ certification scheme is inherently misleading. (Id.) The

11   First Amended Complaint explains that Defendants certify a data center’s design before the

12   client builds the data center. (Id. ¶ 43). As a result of this certification scheme, Plaintiff alleges

13   that some of Defendants’ clients have received Tier IV design certifications like Plaintiff, but,

14   unlike Plaintiff, they have built their data centers to plans of lower quality than the plans

15   Defendants certified.2 (Id. ¶¶ 43, 45–46). Although these customers would not receive Tier IV

16   facilities or operations certifications, they tout themselves as certified Tier IV data centers. (Id.)

17   Compounding the confusion, Defendants’ website allegedly promotes its customers’ design

18   certifications in a manner that leads consumers to believe that the value of design certifications

19   is akin to that of facilities or operations certifications. (Id. ¶ 44). Despite Plaintiff’s repeated

20   complaints to Defendants that Defendants’ customers were misleading consumers by passing

21

22   1
      Plaintiff challenges Defendants’ rights in the following marks: TIER GAP ANALYSIS (Reg. No. 4900276),
     UPTIME INSTITUTE TIER IV CERTIFIED (Reg. No. 4446381), ACCREDITED TIER SPECIALIST (Reg.
23   No. 4503935), ACCREDITED TIER DESIGNER (Reg. No. 4503936), ATS ACCREDITED TIER
     SPECIALIST UPTIME INSTITUTE (Reg. No. 4670383), ATD ACCREDITED TIER DESIGNER UPTIME
24   INSTITUTE (Reg. No. 4670382), and TIER-READY (Serial No. 87436668). (Id. ¶ 15).
     2
25    For example, Plaintiff alleges that a competing data center operator, ViaWest, received a Tier IV design
     certification, built its data center to a Tier III standard, and advertised itself as a Tier IV facility. (Id. ¶ 45).


                                                           Page 2 of 13
1    off their design certifications as facilities or operations certifications that they had not earned,

2    Defendants took no action to police their service marks. (Id. ¶¶ 45–48, 50).

3             Plaintiff alleges that Defendants damaged Plaintiff’s business by misleading Plaintiff’s

4    customers into believing there is no distinction between Defendants’ design, facilities, and

5    operations certifications. (Id. ¶¶ 47, 50). To that end, Plaintiff argues that Defendants’

6    certification scheme has deprived Plaintiff of business by causing its prospective consumers to

7    believe competitors with inferior data center operations and facilities offer services of equal

8    quality. (Id. ¶ 51). Relatedly, Plaintiff alleges that its customers demand lower prices because

9    its competitors who pass themselves off as equally certified offer lower rates. (Id. ¶ 52).

10           Accordingly, the First Amended Complaint asserts claims for: (1) breach of contract; (2)

11   deceptive trade practices; (3) fraudulent procurement of Defendants’ service marks; (4)

12   abandonment of Defendants’ service marks; and (5) a declaratory judgment that it has not

13   infringed Defendants’ marks.3 (Id. ¶¶ 95–133). Pursuant to its claims for relief, Plaintiff seeks

14   damages and cancellation of Defendants’ marks. (Id. 26:4–26:20).

15           In their Partial Motion to Dismiss, Defendants request that the Court dismiss all of

16   Plaintiff’s claims, excluding the breach of contract claim. (Partial Mot. to Dismiss (“MTD”)

17   1:3–5, ECF No. 19). Defendants allege that: (1) Plaintiff has not pleaded its deceptive trade

18   practices and fraudulent procurement of service mark claims with particularity as required

19   under Federal Rule of Civil Procedure (“FRCP”) 9(b); (2) the Court does not have subject

20   matter jurisdiction over Plaintiff’s claim for cancellation due to abandonment; and (3) Plaintiff

21   cannot sufficiently plead a claim for declaratory judgment because there is no actual

22   controversy or immediate threat of injury since Defendants have not brought an action for

23   infringement. (Id. 4:7–19).

24   3
       Plaintiff has received federal registration for several service marks including the word “tier” that it uses to
     distinguish itself form its competitors. (Id. ¶¶ 83–90). Defendants have petitioned to cancel Plaintiff’s marks.
25   (Id. ¶¶ 91–93). Plaintiff seeks a declaratory judgment against infringement because Defendants’ petitions
     contain the elements of an infringement claim. (Id. ¶¶ 92–94, 131).


                                                        Page 3 of 13
1    II.    LEGAL STANDARD

2              A. 12(b)(6)

3           A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

4    relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “a

5    short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

6    Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does

7    not require detailed factual allegations, it demands “more than labels and conclusions” or a

8    “formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555. In

9    assessing the sufficiency of a complaint, a district court must accept as true all well-pled factual

10   allegations in the complaint; however, legal conclusions are not entitled to the assumption of

11   truth. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The court must then consider whether the

12   factual allegations in the complaint allege a plausible claim for relief. Id. When the claims in a

13   complaint have not crossed the line from conceivable to plausible, plaintiff’s complaint must be

14   dismissed. Twombly, 550 U.S. at 570.

15          Additionally, “[i]n alleging fraud or mistake, a party must state with particularity the

16   circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). The rule requires that claims

17   of fraud be accompanied by the “who, what, when, where, and how” of the conduct charged,

18   Vess v. Ciba-Geigy Corp., USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (quoting Cooper v.

19   Pickett, 137 F.3d 616, 627 (9th Cir. 1997)), so that the complaint may not simply “lump

20   multiple defendants together.” Destfino v. Reiswig, 630 F.3d 952, 958 (9th Cir. 2011). In other

21   words, the complaint “must include ‘an account of the time, place, and specific content of the

22   false representations as well as the identities of the parties to the misrepresentations.’” Depot,

23   Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 668 (9th Cir. 2019) (quoting Swartz v.

24   KPMG, LLP, 476 F.3d 756, 764 (9th Cir. 2007) (per curiam)) (internal quotations omitted).

25   Rule 9(b)’s particularity requirement ensures that the defendants are on “notice of the particular


                                                 Page 4 of 13
1    misconduct . . . so that they can defend against the charge and not just deny that they have done

2    anything wrong.” Vess, 317 F.3d at 1106 (internal quotations omitted).

3                 B. 12(b)(1)

4           Rule 12(b)(1) of the Federal Rules of Civil Procedure (“FRCP” or “Rules”) permits

5    motions to dismiss for lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). When

6    subject matter jurisdiction is challenged, the burden of proof is placed on the party asserting

7    that jurisdiction exists. Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986) (holding that “[t]he

8    party seeking to invoke the court’s jurisdiction bears the burden of establishing that jurisdiction

9    exists”). Accordingly, the court will presume lack of subject matter jurisdiction until the

10   plaintiff proves otherwise in response to the motion to dismiss. Kokkonen v. Guardian Life Ins.

11   Co. of Am., 511 U.S. 375, 377 (1994).

12   III.   DISCUSSION

13          The Court’s below discussion addresses whether Plaintiff’s allegations support each of

14   its claims at issue in the Motion to Dismiss, beginning with Plaintiff’s claim for deceptive trade

15   practices.

16                A. Deceptive Trade Practices

17          Plaintiff alleges that Defendants have engaged in deceptive trade practices under the

18   Nevada Deceptive Trade Practices Act (“NDTPA”), Nev. Rev. Stats. 598 et seq. (FAC ¶¶ 28–

19   53, 101–110). The Court finds that Plaintiff has stated a claim with sufficient particularity to

20   survive Defendants’ Motion to Dismiss.

21          In relevant part, the NDTPA defines deceptive trade practices to include: “knowingly

22   mak[ing] a false representation as to the . . . source . . . or certification of . . . services for sale;”

23   and “represent[ing] that . . . services for sale . . . are of a particular standard, quality, or grade . .

24   . if he or she knows or should know that they are of another standard, quality, grade, style or

25   model.” Nev. Rev. Stat. 598.0915(2), (7). To state a private right of action under the NDTPA,


                                                    Page 5 of 13
1    a plaintiff must allege: (1) defendant violated the NDTPA, (2) causing plaintiff, (3) damages.

2    See Picus v. Wal-Mart Stores, Inc., 256 F.R.D. 651, 657–58 (D. Nev. 2009); see also Nev. Rev.

3    Stat. 41.600(2)(e). To survive a motion to dismiss, the elements of an NDTPA claims must be

4    pled with particularity pursuant to FRCP 9(b). Horner v. Mortgage Elec. Registration Sys., 711

5    Fed. App’x. 817, 818 (9th Cir. 2017).

6            Plaintiff alleges two theories of Defendants’ deceptive trade practices: (1) the

7    certification scheme itself is misleading, and (2) Defendants made misleading representations

8    in connection with promoting their certification services.

9            First, Plaintiff argues that Defendants intentionally deceive consumers because they

10   know their certifications, particularly their design certifications, are inherently misleading.

11   (FAC ¶ 104). Because Defendants know their design certifications are misleading, Plaintiff

12   contends, they engage in a deceptive trade practice by promoting their customers’ design

13   certifications on their website. (Id. ¶ 105). Likewise, Defendants engage in deceptive trade

14   practices by failing to police their clients’ confusing use of the certifications. (Id. ¶¶ 40, 43–48,

15   106).

16           Based upon the facts as pled, the Court is not convinced that Defendants’ use of an

17   allegedly misleading certification scheme, which Plaintiff alleges is misleading because

18   Defendants fail to police their marks, is a deceptive trade practice under Nevada law.

19   Plaintiff’s contentions indicate that its competitors use Defendants’ design certifications in a

20   misleading manner. The allegations do not describe with particularity any false statements that

21   Defendants themselves have made regarding Plaintiff’s competitors’ design certifications.

22   Rather, Plaintiff takes issue with the effect of Defendants’ design certifications, not any false

23   representations Defendants have made. Therefore, Plaintiff fails to state a deceptive trade

24   practices claim against Defendants premised upon Defendants’ customers’ misleading

25   statements.


                                                 Page 6 of 13
1            Second, Plaintiff alleges that the representations Defendants make to promote the value

2    of their certification scheme are misleading. Specifically, Plaintiff alleges that Defendants

3    falsely represent that they created the proprietary “tier” classification scheme, which remains

4    overseen by its original author.4 (Id. ¶¶ 25, 29). However, Plaintiff claims that the scheme was

5    actually created by a former client of Defendants’ predecessor-in-interest for use throughout the

6    industry. (Id. ¶¶ 26–27, 29–30, 107). Defendants compounded these allegedly false

7    representations by (1) republishing the author’s white papers that describe the classification

8    scheme and omitting authorship or attribution credits with the intent to deceive the public, (Id.

9    ¶¶ 31, 108); and (2) claiming that the system has unique value because it remains overseen by

10   its creator, (Id. ¶ 32). Plaintiff alleges that, “[a]s a result of [Defendants’] false representations

11   regarding [their] ownership and the exclusive nature of [their] alleged ‘tier’ certifications,

12   [Plaintiff] believed [Defendants’] certification was of high value . . . .” (Id. ¶ 34). Plaintiff also

13   alleges that Defendants falsely represented the value of their certifications as a distinguishing

14   factor in the marketplace, which Defendants stated they alone could provide because they had

15   exclusive ownership over the tier classification scheme. (Id. ¶¶ 28, 30, 41, 109).

16           Plaintiff argues that Defendants’ representations regarding the value of their

17   certifications, taken together, caused Plaintiff’s damages by inducing it to purchase Defendants’

18   services. (Id. ¶ 34–38). Plaintiff suffered damages by (1) paying Defendants for services that

19   did not have the characteristics promised, and (2) losing business from the confusing nature of

20   Defendants’ certification scheme. (Id. ¶¶ 34–38, 51–52).

21           The Complaint’s allegations regarding Defendants’ marketing representations state a

22   claim under the NDTPA with particularity because it alleges that Defendants knowingly

23

24   4
       Plaintiff quotes Defendants claiming, “. . . [t]he Standard is administered by the author of the standard itself,
     assuring the letter of the standard and encompassing the vast experience of our team. Tier Certification is not
25   theory, it is fact. It is a recognized certification by an independent engineering team with a correctly
     implemented vision, and an implementation to meet stated business needs.” (Id. ¶ 29).


                                                         Page 7 of 13
1    misrepresented the nature or quality of their services.5 Plaintiff alleges that Defendants falsely

2    promote that the author of the certification scheme oversees Defendants’ certifications, when

3    Plaintiff alleges that, in fact, the creator has no present affiliation with Defendants. (Id. ¶¶ 26–

4    30). Plaintiff unquestionably pleads the allegedly false statement with particularity; it quotes

5    Defendants’ marketing material. (Id. ¶ 29). Plaintiff alleges that Defendants’ representations

6    regarding their exclusive rights in the scheme, which derive from the author’s affiliation with

7    Defendants, induced Plaintiff to enter a contract with Defendants, which ultimately caused

8    Plaintiff’s damages. (See id. ¶¶ 25–32, 34–36). Therefore, under Rule 9(b), Plaintiff has

9    adequately stated a claim for deceptive trade practices.

10               B. Fraudulent Procurement of Service Marks

11           Regarding Plaintiff’s claim for fraudulent procurement of service marks under the

12   Lanham Act, the Court finds that the Complaint does not state a plausible claim for relief.

13   Plaintiff does not sufficiently plead that Defendants made false statements to the USPTO to

14   procure their marks.

15           The Lanham Act creates a cause of action for damages and/or cancellation of a

16   defendant’s mark if the defendant obtained its mark by making fraudulent representations to the

17   USPTO. See 15 U.S.C. § 1054(3); 15 U.S.C. §§ 1119–1120. To assert a claim for fraudulent

18   procurement of marks, a plaintiff must establish: “(1) a false representation regarding a material

19   fact; (2) the registrant’s knowledge or belief that the representation is false; (3) the registrant’s

20   intent to induce reliance upon the misrepresentation; (4) actual, reasonable reliance on the

21   misrepresentation; and (5) damages proximately caused by that reliance.” OTR Wheel Eng’g,

22   Inc. v. West Worldwide Servs., 897 F.3d 1008, 1019 (9th Cir. 2018). Because the claim sounds

23
     5
       Plaintiff’s allegation that Defendants knowingly misrepresented the valuable effect of their services, standing
24   alone, do not support an NDTPA claim. Plaintiff does not allege that Defendants’ services are not valuable in
     the data center operations marketplace. Rather, Plaintiff argues that Defendants’ certifications are not valuable
25   relative to its competitors who have also acquired Defendants’ certifications. Therefore, the claims Defendants
     make about the valuable effect of their services may not be false when compared to uncertified data centers.


                                                       Page 8 of 13
1    in fraud, a plaintiff must plead a fraudulent procurement claim with particularity. See Kerzner

2    Int’l v. Monarch Casino & Resort, Inc., No. 3:06-cv-232-ECR-RAM, 2009 U.S. Dist. LEXIS

3    11624 at *41 (D. Nev. 2009).

4            To demonstrate that Defendants made fraudulent statements, Plaintiff must allege that

5    Defendants made intentionally false statements to the USPTO. OTR Wheel Eng’g, Inc. 897

6    F.3d at 1019. If Defendants subjectively believed their representations to the USPTO were

7    true, then they did not act with the requisite degree of falsity. See Intellimedia Sports, Inc. v.

8    Intellimedia Corp., 43 U.S.P.Q.2d (BNA) 1203, 1206 (T.T.A.B. 1997).

9            Defendants argue that Plaintiff fails to plead the requisite elements with particularity.

10   (See MTD 4:26–6:22, ECF No. 19). Plaintiff alleges that Defendants must have made

11   fraudulent statements to the USPTO because it received service mark registration for marks that

12   it uses as certification marks, and it avoided applying for certification mark registration because

13   the rights associated with certification marks differ significantly from service marks. (FAC ¶¶

14   54, 56–62, 66–69, 70–77, ECF No. 15). Specifically, Plaintiff argues that Defendants

15   improperly asserted “that Uptime was using the marks for services in International Classes 35

16   and 42, when in fact, Uptime and/or Uptime IPS uses the marks to certify the goods/services of

17   third-parties.” (Id. ¶ 71).

18           Plaintiff has not sufficiently alleged that the statement is false. Even if Plaintiff used its

19   registered service mark as a certification mark, Plaintiff does not explain to the Court why

20   Defendants’ representation that it used the “tier” marks in connection with services is false.

21   Defendants did use the marks in connection with their certification services. Plaintiff has not

22   shown that the USPTO’s service mark application required Defendants to represent that it used

23   its marks to identify the source of its own services.6 Therefore, the Court dismisses Plaintiff’s

24   fraudulent procurement claims for damages and cancellation without prejudice.

25   6
       Defendants’ use of service marks to certify others’ services rather than identify the source of their own services
     in commerce raises questions regarding Defendants’ rights in the marks; however, Plaintiff must plead that


                                                        Page 9 of 13
1                C. Abandonment

2            Plaintiff’s Complaint asserts that the Court should order cancellation of Defendants’

3    marks due to its abandonment of the marks. (FAC ¶¶ 121–129, ECF No. 15). Defendants do

4    not respond to the substance of Plaintiff’s argument, but instead assert that this Court lacks

5    subject matter jurisdiction to cancel the marks. (MTD 6:23–8:17, ECF No. 19). The Court

6    concludes that it has subject matter jurisdiction to order cancellation and denies Defendants’

7    Motion to Dismiss Plaintiff’s cancellation claim.

8            Under Section 37 of the Lanham Act, “[i]n any action involving a registered mark the

9    court may determine the right to registration, order the cancelation of registrations, in whole or

10   in part, restore canceled registrations, and otherwise rectify the register with respect to the

11   registrations of any party to the action.” 15 U.S.C. § 1119. Section 37 does not create “an

12   independent basis for federal jurisdiction.” Airs Aromatics, LLC v. Victoria Secret Stores, 744

13   F.3d 595, 599 (9th Cir. 2014) (quoting Nike, Inc. v. Already, LLC, 663 F.3d 89, 98 (2d Cir.

14   2011)) (internal quotations omitted). However, Section 37 enables federal district courts to

15   hear cancelation claims “if there is already an ongoing action that involves the registered mark”

16   over which the court has subject matter jurisdiction. Id. (explaining that the Ninth Circuit

17   affirmed dismissal of plaintiff’s cancellation claim with prejudice because plaintiff did not also

18   appeal the dismissal of its breach of contract claim).

19           The instant case is “an ongoing action that involves the [Defendants’] registered

20   mark[s]” over which this Court has subject matter jurisdiction. Plaintiff’s Complaint has

21   plausibly alleged two claims involving Defendants’ marks—breach of contract and deceptive

22   trade practices—for which it seeks relief other than cancellation. Therefore, pursuant to

23   Section 37 of the Lanham Act, this Court has jurisdiction over Plaintiff’s cancellation claims.

24

25   Defendants actually made a false statement in the procurement of their marks to raise those questions through a
     fraudulent procurement claim.


                                                      Page 10 of 13
1    Defendants’ Motion to Dismiss with respect to Plaintiff’s cancellation claims is accordingly

2    denied.

3              D. Declaratory Judgment

4           Plaintiff seeks a declaratory judgment regarding the scope of the parties’ rights to use

5    their “tier” marks to describe the quality of data centers. (FAC ¶ 133, ECF No. 15). Defendants

6    argue that the Court does not have subject matter jurisdiction over Plaintiff’s claim for

7    declaratory relief because there is no case or controversy regarding Plaintiff’s possible

8    infringement. (MTD 8:25–10:18). The Court finds that a case or controversy exists and it has

9    subject matter jurisdiction to adjudicate the claim for declaratory relief.

10          Under the Declaratory Judgment Act, a party to an “actual controversy” may petition a

11   federal court to “declare the rights and other legal relations” of the parties to the controversy.

12   28 U.S.C. § 2201. If the moving party does not make the requisite showing of an actual case or

13   controversy, a claim for declaratory relief will fail for lack of subject matter jurisdiction under

14   FRCP 12(b)(1). Rhoades v. Avon Prods., 504 F.3d 1151, 1157 (9th Cir. 2007).

15          In the trademark context, a case or controversy exists when “the plaintiff has a real and

16   reasonable apprehension that he will be subject to liability if he continues to manufacture his

17   product.” Id. (quoting Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555–

18   56 (9th Cir. 1990)). The court must take a “flexible approach” and evaluate the reasonableness

19   of the plaintiff’s perceptions of the conduct of defendant’s “likely impact on competition and

20   the risks imposed upon the plaintiff.” Chesebrough-Pond’s, Inc. v. Faberge, Inc., 666 F.2d 393,

21   396 (9th Cir. 1982). Under the Ninth Circuit’s flexible approach, specific threats of an

22   infringement action are not required; veiled threats of potential litigation, including a notice of

23   opposition before the USPTO including the elements of infringement, are sufficient. See San

24   Diego Cty. Credit Union v. Citizens Equity First Credit Union, 344 F. Supp. 3d 1147, 1155–56

25



                                                Page 11 of 13
1    (S.D. Cal. 2018) (collecting cases); see also Neilmed Prods. v. Med-Systems, 472 F. Supp. 2d

2    1178, 1181–82 (N.D. Cal. 2007).

3            Plaintiff has obtained federal registrations for several service marks including the word

4    “tier” that it uses to promote the quality of its data centers, and it has applications pending for

5    several similar marks. (FAC ¶¶ 83–90). Defendants have filed petitions for cancellation

6    regarding Plaintiff’s issued marks and notices of opposition regarding Plaintiff’s pending

7    applications, which set forth elements of trademark infringement claims. (Id. ¶¶ 91–93).

8    Plaintiff alleges that the elements of Defendants’ petitions for cancellation and notices of

9    opposition have placed it in reasonable apprehension of potential liability for infringement.

10   (Id. ¶¶ 94, 130–132).

11          Defendants make one argument in response to Plaintiff’s claim for declaratory relief: the

12   Court does not have jurisdiction to grant the declaratory judgment because there is no actual

13   case or controversy between the parties. Defendants’ argument does not align with the

14   approach of district courts within the Ninth Circuit facing similar claims. Courts have routinely

15   held that notices of opposition and petitions for cancellation containing the elements of an

16   infringement action are sufficient to place a plaintiff in reasonable apprehension of liability for

17   infringement. See San Diego Cty. Credit Union, 344 F. Supp. 3d at 1155–56 (collecting cases).

18   Therefore, Plaintiff has alleged sufficient facts to establish this Court’s subject matter

19   jurisdiction over its claim for declaratory judgment.

20   IV.    CONCLUSION

21          IT IS HEREBY ORDERED that Defendants’ Partial Motion to Dismiss (“Motion to

22   Dismiss”), (ECF No. 19), is GRANTED in part and DENIED in part. Plaintiff has plausibly

23   alleged claims for deceptive trade practices, cancellation due to abandonment, and declaratory

24   relief regarding infringement against Defendants. By contrast, Plaintiff has not plausibly

25



                                                 Page 12 of 13
1    alleged claims for damages or cancellation premised upon Defendants’ allegedly fraudulent

2    procurement of its marks, and the claims are dismissed without prejudice.

3             IT IS FURTHER ORDERED that if Plaintiff elects to amend its claims that are

4    dismissed without prejudice, Plaintiff shall have twenty-one days from the date of this Order to

5    do so.

6                          3 day of December, 2019.
              DATED this _____

7

8

9
                                                  ___________________________________
                                                  Gloria M. Navarro, District Judge
10                                                United States District Court

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                               Page 13 of 13
